Citation Nr: 1412958	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a November 1970 Regional Office rating decision that denied service connection for left mastoidectomy with hearing loss.

2. Entitlement to an initial evaluation in excess of zero percent prior to April 28, 2008, and 30 percent thereafter, for left ear status post mastoidectomy with left ear hearing loss.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his son testified before the Board at an April 2013 hearing conducted via videoconference.  In conducting this hearing, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the April 2013 Board hearing, the Veteran testified that his service-connected disability has caused him to suffer from vertigo.  It appears the Veteran is seeking to file an application to reopen a previously denied claim for this disability.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Clarification of Issues on Appeal

The issue certified to the Board included entitlement to an earlier effective date for a 30 percent evaluation for the Veteran's left ear disability with associated hearing loss.  However, as the Veteran has continuously prosecuted his appeal since the initial award of service connection, the Board has reframed the issue as reflected above so as to allow for consideration of intermediate stages of evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the Veteran's assertion that he is unable to work due to his service-connected disability, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  However, that derivative TDIU claim, as well as the increased initial evaluation claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a November 1970 rating decision, service connection was denied for a left mastoidectomy with hearing loss; the Veteran was properly notified of the adverse outcome and he did not appeal this rating decision.

2. The November 1970 rating decision considered the applicable law and regulations in effect at that time and was appropriately supported by the evidence then of record.


CONCLUSION OF LAW

The November 1970 rating decision which denied service connection for a left mastoidectomy with hearing loss was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Although the Veterans Claims Assistance Act (VCAA) is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to CUE motions.  The Court has held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  A claim of CUE it is not by itself a claim for benefits; a veteran alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As such, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  See also 38 C.F.R. § 20.1411(c), (d) (2013).

Analysis

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If an appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, as in a motion for revision or reversal based on CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); see also Grover v. West, 12 Vet. App. 109 (1999).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In this case, the November 1970 rating decision denied service connection on the basis that the Veteran's left ear disability with associated hearing loss preexisted his period of active service and was not aggravated by such service.  The Veteran was notified of this decision and of his appellate rights by a letter dated November 13, 1970.  The Veteran did not appeal this rating decision.  Absent a showing of CUE, the decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.  

The Veteran contends that service connection should have been awarded by the November 1970 rating decision, as he did not suffer from hearing loss or any other disability of the left ear when he entered active service in June 1969.  He testified at the April 2013 Board hearing that his disability was entirely caused by an incident during fire and combat training when a soldier unloaded his M-14 rifle just to the side of his head on the left side, causing him to go totally deaf for approximately 20 minutes.  He further testified that he was not provided an audiogram upon service entry, alleging the audiometric findings reported on the May 1969 Report of Medical Examination (RME) were forged so as to deny him service connection.

At the time of the November 1970 rating decision, as presently, veterans were taken to be in sound condition when examined, accepted and enrolled for service, except for defects, infirmities or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrated that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 311 (1970).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 353 (1970); 38 C.F.R. § 3.306 (1970).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (1970).

The November 1970 rating decision considered the Veteran's service treatment records and the report of an October 1970 VA examination.  While the Veteran's service entrance examination, conducted in May 1969, shows a normal clinical evaluation of the ears and drums, audiometric readings indicated hearing loss in the left ear at the time of enlistment.  See, e.g., 38 C.F.R. § 3.385 (defining hearing loss for VA purposes).  While the Board acknowledges the Veteran's assertion that these audiometric readings are forged, there is no credible evidence to support such an accusation.  Therefore, the Board accepts the May 1969 RME as authentic and a valid reflection of the Veteran's auditory acuity at the time.

Service records also contain an April 1970 report of Medical Board Proceedings, which determined that the Veteran's diagnosed cholesteatoma of the left ear with chronic mastoiditis existed prior to entry on active duty and was not aggravated by active duty.  An accompanying physician's narrative summary notes "this condition was definitely existing prior to service...."  An April 1970 RME, conducted prior to the Veteran's separation from service, notes a large posterior perforation and marked retraction into the posterior attic area of the left ear with about a 50 decibel hearing loss in the left ear.

After service separation, the Veteran was provided a VA examination in October 1970.  Following an evaluation of the Veteran, the VA examiner, a Chief of the Audiology & Speech Pathology Clinic, noted that the VA audiology exam showed moderate hearing loss at induction.  The VA examiner noted that service treatment records showed defective hearing in the left ear at induction, and the Veteran received a medical discharge for the left ear condition that existed prior to service.  Based on the above evidence, service connection for a left mastoidectomy with hearing loss was denied as having preexisted active service without aggravation.

The Board observes that the May 1969 RME clearly notes the Veteran's preexisting hearing loss of the left ear, which was determined by an October 1970 VA examination not to have increased in severity during service.  Further, a Medical Evaluation Board determined the Veteran's disability existed prior to service and was not aggravated by active duty service.  A comparison of the audiometric studies completed at entrance and separation inconsistently reveal identical or a decrease in auditory acuity of the left ear.  Regardless, there are at least two opinions which interpret the studies as not reflective of permanent aggravation. Therefore, the Board finds that the November 1970 rating decision which determined the Veteran's left ear disability and associated hearing loss preexisted service and was not aggravated by such service was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, 3 Vet. App. 310.  Moreover, there is no indication that there was any error in the November 1970 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo, 6 Vet. App. 40.

For the foregoing reasons, the Board finds that the November 1970 rating decision was reasonably supported by the evidence of record and correctly applied the laws and regulations then in effect such that the decision made was not clearly and unmistakably erroneous and revision or reversal is not warranted.




ORDER

The November 1970 rating decision was not clearly and unmistakably erroneous; the appeal is denied.


REMAND

The Veteran claims an evaluation greater than 30 percent is warranted for his service-connected left status post mastoidectomy with left ear hearing loss.  The Board notes he was last provided a VA examination to address the severity of this disability in August 2008, a period of over five years.  Since that time, he has reported that his symptoms have increased in severity.  See, e.g., April 2013 hearing transcript at 16.  Given the Veteran's assertions of an increase in severity, as well as the lengthy period of time since his last VA examination, the Board finds a remand is necessary to provide the Veteran a new VA examination to address the current severity of his service-connected disability.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

In addition, on remand, any outstanding VA treatment records should be obtained, and the Veteran should be requested to provide the necessary information and medical release authorization to allow VA to obtain any outstanding private treatment records.

Finally, VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  The evidence on file, including assertions by the Veteran, raises entitlement to TDIU.  The RO has not yet addressed this issue and it must do so in the first instance. 




Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his employment history.  

2. Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for left status post mastoidectomy with left ear hearing loss.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Contact the Veteran and request he identify any private medical providers who have treated him for his service-connected left status post mastoidectomy with left ear hearing loss.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA.  Following receipt of the required release, obtain any relevant treatment records.

4. Schedule the Veteran for a VA audiological examination to determine the current severity of his left status post mastoidectomy with left ear hearing loss.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings and other manifestations of the Veteran's left ear disability, if any, and also specifically comment on the impact of the Veteran's disability upon his social and industrial activities, including his employability.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's increased evaluation and TDIU claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


